DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Drawings submitted on 1/29/2020 is acknowledged and accepted.

Election/Restrictions
Claims 1 and 15 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 5/6/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of embodiments in Figs. 3 and 8 is withdrawn.  Claims 11-14 and 17, directed to non-elected embodiment, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or fairly suggest a display apparatus comprising “a node connection line arranged in a same layer as the first scanning line; and a shielding conductive layer arranged between the data line and the node connection line and disposed in a same layer as the driving gate electrode, wherein an end of the node connection line is connected to the driving gate electrode through a first node contact hole” along with other limitation of the claim.
Regarding claim 15, the prior art of record does not disclose or fairly suggest a display apparatus comprising “a shielding conductive layer arranged in a same layer as the driving gate electrode; a node connection line arranged on the interlayer insulating layer and connected to the driving gate electrode through a first node contact hole that penetrates the interlayer insulating layer and the second gate insulating layer;” and “wherein the shielding conductive layer extends in the second direction between the data line and the node connection line”.
et al. (US 9786725 B2) and Choi et al. (US 2017/036547 A1).  
Pyon teaches a display devise with a shielding conductive layer (150 in Fig. 4 of Pyon) which is formed on the same layer as a driving gate electrode (155a).  However, Pyon does not disclose a node connection line arranged in the same layer as the first scanning line.  Choi teaches a display device with a node connection line (174 in Fig. 7 of Choi) arranged in the same layer as the data line (171 in Fig. 7 of Choi), a shielding conductive layer (186) between the data line and the node connection line and arranged in the same layer as the driving gate electrode (172).  However, it would be obvious how the shielding conductive layer can be connected to the driving gate electrode through a node contact hole as required by claim 1 or how it can be modified to extend in the second direction between the data line and node connection line, as required by claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822